EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Lewis (Reg. No. 33,101) on 02/17/2022-02/23/2022.

The application has been amended as follows:
IN THE CLAIMS (of that set dated 12/28/2021):
Claim 18.  Line 16.  After, “determining whether an element is associated with a ground position based on” and before “the ambiguity rating.” please add the language - - “at least” - - so it reads:
	“determining whether an element is associated with a ground position based on at least the ambiguity rating.”

Claim 19.  Line 9.  After, “the contiguity being a portion of” and before “at least the area of interest of the image, which” please strike the language - - “the” - - so it reads:
	“the contiguity being a portion of at least the area of interest of the image, which when rendered is represented by a group of picture elements,”
Line 15.  After, “searching, by the system, for an image that will occupy a background position of a composite image by” and before “searching for an image with a contiguity” please add the language - - “at least” - - so it reads:
	“searching, by the system, for an image that will occupy a background position of a composite image by at least searching for an image with a contiguity.”

Claim 21.  Line 3.  After, “and the method further comprising determining features
of the area of interest of the image are based on” and before “the hierarchical relationship.” please add the language - - “at least” - - so it reads:
	“the image having multiple contiguities that have a hierarchical relationship, and the method further comprising determining features of the area of interest of the image are based on at least the hierarchical relationship.”

Claim 23.  Line 2.  After, “identifying, by the system, a foreground element by” and before “identifying a disruption in the contiguity.” please add the language - - “at least” - - so it reads:
	“identifying, by the system, a foreground element by at least identifying a disruption in the contiguity.”

Claim 26.  Lines 3-4.  After, “identifying an element as being in a figure position by” and before “identifying the element as being within” please add the language - - “at least” - - and within the language “identifying the element as being within the other contiguity.” - - please strike the language ‘the’ following ‘within’ and modify the subsequently appearing instance of ‘other’ to read ‘another’ - - so it reads:
	“identifying an element as being in a figure position by at least identifying the element as being within another contiguity.”

Claim 27.  Line 9.  After, “the contiguity being a portion of” and before “at least the area of interest of the image, which when rendered is represented by a group of picture elements,” please strike the language - - “the” - - so it reads:
	“the contiguity being a portion of the at least the area of interest of the image, which when rendered is represented by a group of picture elements, where ...”

Claim 28.  Line 9, and similar to that change to claim 27 identified above.  After, “the contiguity being a portion of” and before “at least the area of interest of the image, which when rendered is represented by a group of picture elements,” please strike the language - - “the” - - so it reads:
	“the contiguity being a portion of the at least the area of interest of the image, which when rendered is represented by a group of picture elements, where ...”

Claim 34.  Lines 14-15.  After, “the identifying including” and before “producing, by the system, a binary image” please add the language - - “at least” - - and after “a binary image to identify the contiguity, wherein”, and before “pixels of the binary image”, please strike the language “the” - - so it reads:
	“the identifying including at least producing, by the system, a binary image to identify the
contiguity, wherein pixels of the binary image have one of two values, and the pixels of the contiguity have the same pixel value;”

Claim 35.  Line 9.  After, “the contiguity being a portion of” and before “at least the area of interest of the first” please strike the language - - “the” - - and after “at least the area of interest of the first”, please correct the language “mage” to read “image” - - so it reads:
“the contiguity being a portion of at least the area of interest of the first image, which when rendered is represented by”
Line 16.  After, “found by the searching, the relative hierarchy being based” and before “on a value assigned to the contiguity characteristic;” please add the language - - “at least” - - so it reads:
“found by the searching, the relative hierarchy being based at least on a value assigned to the contiguity characteristic;”

“selecting, by the system, the second image based at least on the relative hierarchy;”

Claim 36.  Line 2.  After, “maneuvering a vehicle based” and before “on the identifying of the contiguity.” please add the language - - “at least” - - so it reads:
	“maneuvering a vehicle based at least on the identifying of the contiguity.”

Claim 38.  Line 3.  Please strike the language - - “the method further comprising”.  Line 4, after the language “invoking, via the system, the artificial intelligence module to analyze the image, based” and before “on a training set” please add the language - - “at least” - - so it reads:
	“an artificial intelligence module; and
invoking, via the system, the artificial intelligence module to analyze the image, based at least on a training set upon which the artificial intelligence module was trained, and a value associated with a figure-ground relationship.”

Claim 39.  Pre-amble.  Please amend claim 39 to depend on Claim 38, as opposed to claim 33.

Claim 42.  Lines 4-5.  After, “wherein the identifying of the ground position is performed based” and before “of interest that is contained within the cropped portion of the image.” please strike the language - - “on the at least area” - - and add/replace the language “at least on the area” - - so it reads:
	“wherein the identifying of the ground position is performed based at least on the area of interest that is contained within the cropped portion of the image.”

Claim 43.  Line 9.  After, “the contiguity being a portion of” and before “at least the area of interest of the image,” please strike the language - - “the” - - so it reads:
	“the contiguity being a portion of at least the area of interest of the image,”
Line 15.  After, “categorizing one or more images based” and before “on contiguity characteristics.” please add the language - - “at least” - - so it reads:
	“categorizing one or more images based at least on contiguity characteristics.”

Claim 45.  Line 9.  After, “the contiguity being” and before “a portion of the area of interest of the image, which when rendered is” please add the language - - “at least” - - so it reads:
	“the contiguity being at least a portion of the area of interest of the image, which”
Line 16.  After, “determining whether an element is associated with a ground position based” and before “on the ambiguity rating.” please add the language - - “at least” - - so it reads:
	“determining whether an element is associated with a ground position based at least on the ambiguity rating.”

Claim 46.  Line 3.  After, “identifying a contiguity of at least the area of interest of the image,” and before “system including” please add the language - - “the” - - so it reads:
	“identifying a contiguity of at least the area of interest of the image, the system including”
Line 7.  After, “the contiguity being” and before “a portion of the area of interest of the image, which when rendered” please add the language - - “at least” - - so it reads:
	“the contiguity being at least a portion of the area of interest of the image,”
Line 14.  After, “determining whether an element is associated with a ground position based” and before “on the ambiguity rating.” please add the language - - “at least” - - so it reads:
	“determining whether an element is associated with a ground position based at least on the ambiguity rating.”

Claim 47.  Line 9.  After, “the contiguity being a portion of” and before “at least the area of interest of the image,” please strike the language - - “the” - - so it reads:
	“the contiguity being a portion of at least the area of interest of the image,”
Line 16.  After, “image, where the quality is based” and before “on factors other than just geometric factors;” please add the language - - “at least” - - so it reads:
	“image, where the quality is based at least on factors other than just geometric factors;”


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/28/2021 in response to the Non-Final Office Action mailed 07/21/2021 has been entered.  
	Claims 18-50 are currently pending in U.S. Patent Application No. 16/550,022.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments and consistent with those notes/considerations as identified in the Interview Summary mailed 12/07/2021.  More specifically, references of record fail to teach/suggest those amended limitations to include determining an ambiguity rating, said ambiguity rating being a value that represents a degree to which the portion of the image has multiple interpretations, and determining whether an element is associated with a ground position based thereon.  Examiner also acknowledges Applicant’s arguments as found on pages 17-18 of Applicant’s Remarks, suggesting the manner in which those limitations further detailing the nature/characteristics of that/those contiguity/contiguities as claimed, should be determined and/or at the minimum detected/recognized in any prior art purported to teach/suggest that ‘identification’ of a contiguity as explicitly required by the claim(s).  The foregoing amendments are also successful in 


Allowable Subject Matter and Reasons for Allowance
Claims 18-50 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination(s) of references cited.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention.  References of record fail to teach/suggest the claim(s) as a whole at least in view of individual limitations to include:
determining, by the system, an ambiguity rating for at least a portion of the image, the ambiguity rating being a value that represents a degree to which the portion of the image has multiple interpretations; and
determining whether an element is associated with a ground position based on at least the ambiguity rating.

determining, by the system, a saliency value, where the saliency value is a value that represents a quality of at least a single pixel relative to surrounding pixels, the quality being associated with attracting a visual focus within a chosen area of the area of interest of the image, where the quality is based at least on factors other than just geometric factors; and
determining an element to be a foreground element based on at least the saliency value.



Applicant’s invention as claimed is distinguished over references of record, in view of those newly amended limitations as identified above, and facilitates a/the novel determination(s) of one or more ground/figure positions and/or background/foreground elements, further facilitating automatic detection within a cognitive platform utilizing/featuring e.g. a dynamic shifting of images belonging to a composite image set during an active engagement wherein a user is made aware of/directed to focus on alternate percepts/areas of an image.


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art as it relates to e.g. the detection of one or more contiguities under broad interpretation (for the case of Wu et al. (US 2013/0230254)) but not necessarily limited to use in cognitive platform applications related to determining figure/ground relationships, and/or ground/figure point determinations (LIU US 2021/0342606) featuring language generally comparable to individual limitations of the instant claims under broad interpretation. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669